

115 HR 2359 IH: FCRA Liability Harmonization Act
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2359IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. Loudermilk (for himself, Mr. Royce of California, Mr. Budd, Mr. King of New York, and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the civil liability requirements under the Fair Credit Reporting Act to include
			 requirements relating to class actions, and for other purposes.
	
 1.Short titleThis Act may be cited as the FCRA Liability Harmonization Act. 2.Maintaining consistency in civil liability under the Fair Credit Reporting Act for class actions (a)Willful noncomplianceSection 616 of the Fair Credit Reporting Act (15 U.S.C. 1681n) is amended—
 (1)in subsection (a)— (A)by striking paragraph (2);
 (B)by redesignating paragraph (3) as paragraph (2); and (C)in paragraph (1)(B), by inserting and after the semicolon;
 (2)by redesignating subsection (d) as subsection (e); and (3)by inserting after subsection (c) the following new subsection:
					
 (d)Class action lawsuitsWith respect to a class action (as such term is defined in section 1711 of title 28, United States Code), or series of class actions arising out of the same failure to comply of a person, brought by consumers against a person who willfully fails to comply with any requirement imposed under this title, such person is liable to such consumers in such an amount as a court may determine, except that—
 (1)the court may not apply a minimum amount of damages for each member of the class; and (2)the total recovery (excluding reasonable attorney’s fees as determined by the court) of the class shall not exceed the lesser of—
 (A)$500,000; or (B)1 percent of the net worth of such person..
 (b)Negligent noncomplianceSection 617 of the Fair Credit Reporting Act (15 U.S.C. 1681o7) is amended by adding at the end the following new subsection:
				
 (c)Class action lawsuitsWith respect to a class action (as such term is defined in section 1711 of title 28, United States Code), or series of class actions arising out of the same failure to comply of a person, brought by consumers against a person who negligently fails to comply with any requirement imposed under this title, such person is liable to such consumers in an amount equal to the sum of any actual damages sustained by the consumers as a result of the failure, except that the total recovery (excluding reasonable attorney’s fees as determined by the court) of the class shall not exceed the lesser of—
 (1)$500,000; or (2)1 percent of the net worth of such person..
			